       Case 1:18-cv-05680-LDH-SJB Document 25 Filed 03/22/19 Page 1 of 1 PageID #: 119
                              i i , '~,.   Ira S. Nesenof~                  Barbara H. Trapasso            Philip A. Byler
                                           Andrew T. Miltenberg             1~riya M. Waxman               Senior Litigation Counsel
,~~~                      ~
                          ~       1`
                                                                            Tara j. Davis                  Megan S. Goddard
                                           Stuart Bernstein                 Diana R. Warshow               Counsel
A rI'TORNEYS A'I' I.~AW
                                                                            Gabrielle M. Vinci             Rebecca C. Nunberg
n~nllplaw.com                                                               Kara L. Gorycki                Counsel
                                                                            Cindy A. Singh                 Jeffrey S. Berkowitz
                                                                            Nicholas E. Lewis              Counsel
                                                                            Adrienne D. Levy               Marybeth Sydor
                                                                                                           Title IX Consultant

                                                                   March 22, 2019

       VIA ELECTRONIC FILING-
       The Honorable Sanket J. ~ulsara
       Magistrate Judge
       United States District Court
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, New York 11201

               Re:        Elliott v. Donegan, et al., Civil Case No. 1: 18-cv-05680-LDH-SJF
                          A~~~1~1~~~1~~~~~~~11
                                             1 ~1~~~~~~~
                                                   1    1~~/I~~
                                                           1   1




       Dear Magistrate Judge Bulsara,

               We represent Stephen Elliott ("Plaintiff') in the above-referenced matter, and
       respectfully submit this letter as per the Court's March 15, 2019, directive to narrow the scope of
       Plaintiffs proposed subpoena to serve on Google commensurate with the scope of the amended
       complaint. The narrowed, proposed subpoena is attached and filed with this letter. We thank the
       Court and welcome the opportunity to be heard.

              The undersigned further requests, if the Court is amenable, a brief adjournment of the
       March 26, 2019 Discovery Hearing to Friday, March 29, 2019, in the afternoon. The
       undersigned had a phone conversation with Ms. Roberta Kaplan, Esq., counsel for Defendant
       Donegan, and she has informed me that she does not oppose this request. If that date is
       unavailable, the pasties can also appear Wednesday, March 27, 2019, after 4:00 p.m. as well.

                Thank you for your courtesy and consideration.


                                                                    Very truly yours,
                                                                    NESENOFF & MILTENBERG,LLP


                                                               By:f~ N'               ~". Le~vi~
                                                                    Andrew T. Miltenberg, Esq.
                                                                    Nicholas E. Lewis, Esq.

       CC: Ail Counsel(Via ECF)




NEW YORK            363 Seventh Avenue     Fifth Floor        New York, NY 10001     T: 212.736.4500   ~    F: 212.736.2260
.
_' • •              101 Federal Street     19th Floor         Boston, MA 02110       T: 6170209.2188
